Case: 13-11169      Document: 00512932506         Page: 1    Date Filed: 02/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-11169                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                February 10, 2015
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

RODNEY DEWAYNE WOMACK,

              Defendant - Appellant




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:13-CR-90


Before REAVLEY, JONES, and ELROD, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is AFFIRMED. The defendant waived
his right to appeal except for the right to appeal the voluntariness of his guilty
plea, ineffectiveness of counsel, or a sentencing error or exceeding the statutory
maximum punishment.             Of those exceptions from the right to appeal,
defendant appeals to this court only the voluntariness of his appeal. The plea
agreement and defendant’s assurance to the court displays no confusion and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11169    Document: 00512932506      Page: 2   Date Filed: 02/10/2015



                                 No. 13-11169
established his knowledge of his rights and that he fully understood his waiver.
He is now held to his agreement. See United States v. McKinney, 406 F.3d 744
(5th Cir. 2005); United States v. Portillo, 18 F.3d 290 (5th Cir. 1994).
      AFFIRMED.




                                        2